Citation Nr: 0105863	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1964 to 
February 1966, including service in Vietnam.  He was awarded 
the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in June 1999 by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in July 1999, a statement of the case was issued in 
August 1999, and a substantive appeal was received in 
September 1999.  

The Board observes that when the veteran initially filed his 
claim in November 1998, it appears that in addition to his 
PTSD claim he expressed a desire to pursue a claim of 
entitlement to service connection for an acquired psychiatric 
disability separate from PTSD.  However, the June 1999 rating 
decision did not adjudicate entitlement to service connection 
for psychiatric disability other than PTSD.  The veteran's 
wish to pursue a claim of entitlement to service connection 
for an acquired psychiatric disability separate from PTSD was 
reiterated in the January 2000 statement of accredited 
representative in an appealed case.  Therefore, the issue of 
entitlement to service connection for an acquired psychiatric 
disability other than PTSD is hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran was engaged in combat during his service in 
Vietnam

2.  The veteran has not been diagnosed with PTSD.   


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from PTSD as a 
result of his service in Vietnam.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active duty service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With particular reference to claims of entitlement to service 
connection for PTSD, 38 C.F.R. § 3.304(f) requires the 
following:  medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).  

At this point the Board notes that on November 9, 2000, the 
President signed into law a bill which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  When such circumstances arise, 
reasonable efforts must be made by VA to obtain certain 
records, such as SMRs, VA or private medical records, or 
provide for an examination or medical opinion when necessary 
to make a decision on the claim.  However, the law also 
provides that such assistance is not required to a claimant 
if no reasonable possibility exists that such assistance 
would aid in sustaining the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A). After reviewing the claims file, which 
includes the veteran's available SMRs, VA treatment and 
hospital records (including the report of a February 1999 VA 
examination for PTSD), and the veteran's variously dated 
written statements, the Board finds that no further action is 
necessary to meet the statutory assistance to the veteran, 
and that the evidence of record allows for equitable review 
of these issues.  It appears that all pertinent evidence 
identified by the veteran has been obtained.

The veteran's service personnel records show that he served 
in Vietnam and was awarded the combat infantry badge.  The 
Board notes that 38 U.S.C.A. § 1154(b) states, in pertinent 
part, that in any case where a veteran is engaged in combat 
during active service, lay or other evidence of service 
incurrence of a combat related disease or injury will be 
considered sufficient proof of service connection if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence during service, and, to 
that end, VA shall resolve every reasonable doubt in favor of 
the veteran.  However, for reasons set forth below, although 
the veteran was engaged in combat during his service in 
Vietnam, the Board must nevertheless find that entitlement to 
service connection for PTSD is not warranted for lack of a 
medical diagnosis of PTSD.

The service medical records are devoid of any indication that 
the veteran complained of, was diagnosed with, or treated 
for, any psychiatric disorder.  The February 1966 separation 
examination report clinically evaluated the veteran's 
psychiatric status as normal. 

The relevant post-service medical records begin with an 
October 1998 VA hospital discharge summary notes that the 
veteran was admitted for significant depression related 
symptoms, but that the veteran reported he had no prior 
psychiatric history.  With regard to his military history, 
the veteran explained that he saw combat, but that he could 
not recall any events and that he had put the war behind him.  
Various psychological tests were administered to the veteran.  
The diagnoses included the following:  major depressive 
disorder; rule out learning disorder; schizotypal and 
dependent traits.  

Follow-up outpatient treatment records for the period 
November 1998 to May 1999 show that the veteran was monitored 
and continued to receive treatment for depressive disorder.  

A February 1999 VA psychiatric examination report notes that 
the veteran complained of difficulty with sleeping.  He 
reported being depressed for 30 years, but denied crying 
spells, suicidal or homicidal ideation.  He reported 
occasional nightmares which may or may not involve service 
related material.  The veteran denied flashbacks in terms of 
service experiences and also denied any particular startle 
reaction.  On mental status examination, the veteran spoke 
very slowly and his affect was described as rather bland and 
at times blank.  Psychomotor retardation was noted, but no 
depressive affect was noted.  The veteran appeared slightly 
confused with fair concentration.  No memory deficits were 
identified, although the veteran complained of problems with 
memory.  The diagnoses included the following:  Major 
depressive disorder, recurrent, nonpsychotic; consider 
learning disorder; schizotypal and dependent personality 
traits.  The examiner further commented that the veteran did 
not meet the criteria for PTSD, particularly in light of the 
fact that the veteran denied nightmares, night sweats, 
flashbacks, anxiety, or startle reactions.  

Upon review of the medical evidence of record and the 
relevant laws and regulations, the Board concludes that 
entitlement to service connection PTSD must be denied.  The 
Board observes that although the veteran believes he suffers 
from PTSD, there has been no diagnosis of PTSD by any medical 
professional.  When a claim is filed for entitlement to 
service connection, there must be an initial finding of a 
current chronic disability.  Although the veteran may testify 
as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Significantly, although the February 1999 VA psychiatric 
examination was scheduled for the purpose of ascertaining 
whether or not the veteran suffers from PTSD, the examiner 
(after reviewing the claims file and examining the veteran) 
indicated that it was his opinion that the veteran did not 
meet the criteria for a PTSD diagnosis.  The Board notes also 
that no other medical records appear to document a diagnosis 
of PTSD.  Therefore, notwithstanding the fact that the 
veteran is a combat veteran, without a diagnosis of PTSD, the 
veteran cannot be awarded service connection for PTSD.  
Although the Board acknowledges that the veteran does 
currently suffer from psychiatric symptoms, these symptoms 
appear to be attributed to, at least in part, to a diagnosed 
depressive disorder.  As was noted in the introduction 
section of this decision, the issue of service connection for 
an acquired psychiatric disorder aside from PTSD, such as 
depressive disorder, is not before the Board at this time.  

As there is a lack of persuasive supporting evidence 
demonstrating that the veteran has been diagnosed with PTSD, 
the Board is compelled to find that the preponderance of the 
evidence is against the veteran's claim.  In reaching this 
decision, the Board has also considered the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107), but finds that service connection for PTSD 
must be denied as a state of equipoise of the positive 
evidence and the negative evidence does not exist. 



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

